Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims
	In claim 18, line 2 delete “(PET)”.
	In claim 19, line 2 delete “(PET)”.
	These amendments are to remove parenthetical phrasing that is reserved in claims for referencing actual drawing numerals only.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 9, 15 and the respective depending claims are allowed.  The instant invention requires a novel, non-obvious structure and construction of a woven panel used to form an upper body garment and therefore any fabric and/or garments formed by the use of the claimed woven panel.  More specifically, the woven panel is required to have three discrete different areas each with warp and weft yarns interlaced and wefts having specific yarn linear density requirements.  Further, the first woven area includes another or fourth weft yarn different from the first three weft yarns used having specific linear density different than the first weft yarns in the first woven area and a greater percentage of first weft yarns than fourth weft yarns in the first woven area.  The prior art does not disclose nor teach as obvious such a woven panel/fabric/garment structure.  Various woven fabrics with different areas and different linear densities are attached in instant PTO-892 but none teach the specifics required by instant claims.  Instant application is found to be allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732